Citation Nr: 1541636	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1958 to March 1960 and November 1961 to November 1979.  He also had a period of active duty for training from April to October of 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes that the Veteran's claim was initially one to reopen a previously denied claim for service connection, which the RO denied.  In November 2014, however, the Board found that new and material evidence had been received and thus reopened this claim; however, the merits of the claim were remanded for additional development.  For the reasons set forth below, the Board finds that the Veteran's claim is not ready for final adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board noted in its prior remand in November 2014 that VA treatment records reflect, in part, a diagnosis of primary open-angle glaucoma (POAG) in the right eye.  The available VA treatment records show that, from September 1997 through May 1998, the Veteran was assessed to have POAG suspect in the right eye.  An actual diagnosis of POAG in the right eye, however, is not seen in the VA treatment records until January 2001.  The Board notes that it is unclear when an actual diagnosis of POAG in the right eye was made as there is a gap in the VA treatment records of eye treatment between June 1998 to December 2000.  An April 1998 VA primary care note indicates that the Veteran was being treated by an outside eye doctor so presumably the Veteran was being treated privately during the lapse of treatment shown in the VA treatment records.  Those private treatment records are not available for review despite having been asked for, including in a January 2015 duty to assist letter.  As the Veteran failed to respond to the request that he identify and provide a release of records for all private medical care providers who treated him for his right eye disorders, the Board finds that no further effort need be undertaken to obtain these private treatment records.

In addition, it was noted in the Board's prior remand that a diagnosis of nuclear sclerotic cataract of the right eye was made at a January 2009 VA examination, but not at a February 2010 VA examination, which diagnosed the Veteran to have glaucoma, myopia, presbyopia and dry eye syndrome in the right eye.  The available VA treatment records, however, show an initial diagnosis of a right eye cataract in November 2007 that was not visually significant.  It has been monitored over the years.  Pursuant to the Veteran's report at a February 2015 VA examination, he had surgery to remove the cataract approximately two months prior to the examination.  The available VA treatment records do not contain any records of such treatment as they only go through September 2013.  It appears that the Veteran receives all his medical treatment at the VA Medical Center in Columbia, South Carolina.  Thus, on remand, the Veteran's VA eye treatment records from October 2013 to the present, to include the records of any cataract surgery on the right eye performed at VA, should be associated with the Veteran's claims file so there is a complete record before the Board.  If it turns out that VA did not perform the right eye cataract surgery, then the Veteran should be requested to submit private eye physician treatment records relating to treatment for his right eye disorders, to include the cataract surgery, or to provide a release so that VA may obtain them for him.

Finally, in its prior remand, the Board found that the medical nexus opinion provided by the February 2010 VA examiner was inadequate because it failed to address direct service connection, as well as the aggravation prong for secondary service connection.  Thus a new VA examination was requested with medical opinions.  The medical opinions requested were whether any current eye disorder had its onset during service or was due to an event or incident of the Veteran's active service, or was otherwise caused or aggravated by a service-connected disability.  

The Veteran underwent the requested VA examination in February 2015.  On the VA examination report, the history noted by the examiner included that the Veteran has had glaucoma bilaterally and cataract surgery on the right eye approximately two months prior to the examination.  The examiner also noted the history of ocular trauma to the left eye in 1963, which resulted in glaucoma at a later date in that eye, but he did not comment on any in-service treatment of or findings related to the right eye as noted by the Board in its remand.  The only diagnosis of rendered relating to the right eye was glaucoma.  

In rendering the requested medical nexus opinion, the examiner opined that, "[a]t this time, the Veteran has open angle glaucoma of the right eye.  Left eye has a history of traumatic glaucoma, retinal detachment and CRAO consistent with previous trauma.  The glaucoma of the right eye is not caused by or the result of any ocular condition/previous trauma of the left eye in that the Veteran had no trauma to the right eye, only the left.  While he has glaucoma in both eyes, they are of two different types, primary open angle and secondary traumatic."  In a March 2015 addendum, the examiner clarified his previous opinion stating "the right eye glaucoma was not aggravated by his previous left eye condition nor was it aggravated by hypertension, coronary artery disease or diabetes as those conditions have not been found in studies to cause glaucoma."  

The Board finds the VA examiner's opinions to be inadequate in that he failed to provide an opinion as to whether the Veteran's cataract of the right eye was either directly related to service or is secondary to service-connected disability.  The Board notes that, even though the Veteran's cataract was surgically resolved in approximately December 2014, this condition was noted in the VA treatment records to be present as early as November 2007.  Thus, the cataract was present at the time the Veteran filed his claim for service connection for a right eye disorder in June 2009 and the requirement for a current disability has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim even if the claimed disability has resolved before final adjudication of the claim).  Thus, the examiner should have provided a medical nexus opinion as to whether the Veteran's cataract as well as his glaucoma is directly related to service or is secondary to any service-connected disability.  

In addition, it does not appear that, in providing a direct service connection opinion, the examiner took into consideration the history noted by the Board in its prior remand of in-service treatment of and findings relating to the right eye.  Rather the examiner only noted history of an injury to the left eye in 1963 (the residual of which are already service-connected).  Specifically the service treatment records show that the Veteran was treated from November to December of 1963 for acute conjunctivitis that was later diagnosed to be iritis (see December 10, 1963 note).  In addition, a slight macular irregularity in the right eye was noted on eye examination in August 1967; however, the fundi were noted to be normal bilaterally on examination in February 1968 and thereafter.  On an April 1969 Report of Medical Examination, the Veteran was noted to have bilateral arcus senilis; however, this diagnosis was not noted on any subsequent examinations.  Bilateral arcus was also noted on ophthalmologic examination in June 1971 but subsequent clinical notes are silent for any such finding.

For the above reasons, the Board finds that the February 2015 VA examiner's medical opinion does not comply with the prior remand instruction and remand is required to correct this error.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA treatment records from the VA Medical Center in Columbia, South Carolina, especially those related to treatment for right eye glaucoma and cataract, from October 2013 to the present.  If the VA treatment records do not contain records related to the right eye cataract surgery, which happened in approximately December 2014, the Veteran should be contacted and asked to identify the medical care provider who has treated him for his right eye problems, to include performing the cataract surgery.  The Veteran should be advised that he can either provide these private treatment records directly to VA himself, or he should provide a fully completed release so that VA may obtain them for him.

2.  Return the Veteran's case to the VA examiner who conducted the February 2015 VA examination, if available.  If he is not available, then the Veteran's case should be forwarded to a VA physician with the requisite medical expertise to provide the requested medical opinions.  A new in-person examination should not be scheduled unless deemed necessary by the individual providing the requested medical opinions.  

After reviewing the Veteran's claims file, most specifically VA treatment records relating to treatment for right eye glaucoma and cataract (including cataract surgery in approximately December 2014), please answer the following questions:

a)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's right eye disorders diagnosed as POAG and cataract (irregardless of its surgical resolution) are directly related to any injury, disease or event incurred during his active military service?  In rendering an opinion, the examiner should specifically consider and comment on the in-service treatment for and findings related to the right eye as set forth above in the body of this remand.  

b)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current right eye disorders diagnosed as POAG and cataract (irregardless of its surgical resolution) are proximately due to, the result of, or aggravated by any service-connected disability to include his service-connected left eye disability, hypertension, coronary artery disease, or diabetes mellitus, type II?  The examiner must discuss both causation and aggravation by a service-connected disability in rendering an adequate medical opinion.  The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.  

If aggravation of the right eye disorder by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After ensuring that all necessary development has been completed and the VA examination report is adequate, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




